Citation Nr: 1755299	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-35 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected internal derangement of the right knee, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) originally on appeal from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2010, November 2013, and December 2016 the Board, in pertinent part, remanded the right knee claim for further development.  The case has now been returned to the Board for additional appellate consideration.  

As an additional matter, the Board notes that the November 2013 and December 2016 remands also included the issue of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  However, an August 2017 rating decision assigned a TDIU in this case, effective June 6, 2017.  The Veteran has not indicated disagreement with the effective date for this benefit.  In fact, a September 2017 informal hearing presentation from the Veteran's accredited representative stated this represented a full grant of the benefits sought on appeal for this issue.  Accordingly, this issue is no longer before the Board for appellate consideration. 


FINDINGS OF FACT

1.  The record reflects the Veteran's service-connected right knee has been manifested by painful motion throughout the pendency of this case.

2.  The record does not reflect during the pendency of this case the Veteran has had right knee flexion limited to 60 degrees or less, nor extension limited to 5 degrees or more; even when taking into account his complaints of pain.

3.  The record does not reflect during the pendency of this case the Veteran's right knee has been manifested by severe recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of no more than 10 percent for the right knee based upon limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2017); see also VAOPGCPRECs 23-97, 9-98.

2.  The criteria for a rating in excess of 20 percent based upon recurrent subluxation and/or lateral instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017); see also VAOPGCPRECs 23-97, 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher rating because he maintains that the current 20 percent rating does not adequately compensate him for the severity of his right knee disability.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's right knee has been manifested by pain throughout the pendency of this case.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the current 20 percent evaluation was assigned pursuant to the criteria found at Diagnostic Code 5257 for recurrent subluxation and lateral instability.  Further, this rating is protected in that it has been in effect for a period of more than 20 years.  See 38 C.F.R. § 3.951; Murray v. Shinseki, 24 Vet. App. 420 (2011).  However, it is noted that degenerative joint disease/arthritis is recognized as a manifestation of the service-connected disability, which is usually evaluated pursuant to criteria found at Diagnostic Codes 5003.  General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

Arthritis is generally rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  Thus, the Veteran is entitled to at least a 10 percent rating based upon painful motion of the right knee.

In regard to whether a rating in excess of 10 percent is warranted based upon limitation of motion, Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In addition to the foregoing, it is noted that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.

Here, a review of the record reflects the Veteran does have limitation of right knee flexion, but not to the extent necessary for a rating in excess of 10 percent under Diagnostic Code 5260.  In fact, it does not appear he even satisfies the criteria for a 10 percent rating under this Code.  Moreover, the record generally indicates normal right knee extension; with no evidence of limitation of such so as to warrant a compensable rating under Diagnostic Code 5261.  Stated another way, the record does not reflect during the pendency of this case the Veteran has had right knee flexion limited to 60 degrees or less, nor extension limited to 5 degrees or more; even when taking into account his complaints of pain.

For example, an October 2007 VA examination indicated that flexion was normal to 140 degrees, both active and passive; and extension was normal to zero degrees, both active and passive.  Thereafter, a September 2008 VA examination reflects the Veteran had active right knee flexion to 125 degrees, and passive flexion to 130 degrees.  Extension appears to have been normal to zero degrees.

The June 2014 VA examination reflects the right knee had flexion limited to 100 degrees, with pain noted at 95 degrees.  It was indicated that extension was normal to zero degrees.  Moreover, there was no change with repetitive motion testing.  

The June 2017 VA examination noted pain with flexion, and that right knee flexion was limited to 90 degrees while extension was normal to zero degrees.  There was no change with repetitive motion testing.  

The record does not otherwise reflect, nor does the Veteran contend, he would have limitation of right knee flexion or extension that would warrant a compensable rating pursuant to the applicable Diagnostic Codes, to include during flare-ups.

In view of the foregoing, the Board finds the Veteran is entitled to a separate rating of no more than 10 percent based upon painful motion; and a higher rating is not warranted to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

Regarding the separate rating under Diagnostic Code 5257, currently evaluated as 20 percent disabling, the Board notes that this Code provides that slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes, that the definitions for "mild" includes not very severe. WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

The Board acknowledges that there is evidence of recurrent instability of the right knee.  For example, the record reflects he has used a knee brace, and the Veteran has reported recurrent giving way of the knee.  The October and September 2008 VA examination noted he reported episodes of locking one or two times per year.  He also reported at the September 2008 VA examination that it gave out every 3 to 4 months.  Similarly, at the June 2017 VA examination he reported that his right knee gave out approximately once every 3 months.  

Despite the Veteran's complaints, there does not appear to be any documented findings of instability, recurrent subluxation and/or dislocations on competent medical evaluation.  The October and September 2008 VA examination stated there were no episodes of dislocation or subluxation.  Further, the October 2007 VA examiner indicated that the examination was normal.  The September 2008 VA examiner indicated there was no instability found on physical examination.  Similarly, the June 2014 and June 2017 VA examination found no history of recurrent subluxation or dislocation of the right knee.  Anterior, posterior, and medial-lateral stability tests were all normal on the 2014 and 2017 examinations.  In addition, muscle strength testing was 5/5 (normal) for the right knee on the September 2008, June 2014, and June 2017 examinations.  Moreover, there does not appear to be any findings of such impairment on competent medical evaluation in the treatment records.

In view of the foregoing, the Board finds that the Veteran's competent and credible account of recurrent giving way of his right knee is consistent with the current 20 percent rating under Diagnostic Code 5257 for moderate instability and/or subluxation.  However, given the lack of findings of such on competent medical evaluation, as well as the consistent finding of normal strength of the right knee, the record does not reflect he has had severe instability and/or recurrent subluxation; i.e., it does not appear he has had such impairment that would be considered extremely intense.  Consequently, he is not entitled to a rating in excess of 20 percent under this Code, to include as a "staged" rating(s).





ORDER

A separate rating of no more than 10 percent for the right knee based upon limitation of motion is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent based upon recurrent subluxation and/or lateral instability is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


